       Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION


CHRISTOPHER JARVIS,                                   )
                                                      )
        Plaintiff/Counter-Defendant,                  )
                                                      )
v.                                                    )       Case No.: 2:17-cv-396-ALB-SRW
                                                      )
TAYLORCHANDLER, LLC,                                  )
T. BRITT TAYLOR,                                      )
NORMAN CHANDLER, and                                  )
JAMES R. JOHNSON,                                     )
                                                      )
        Defendants/Counter-Plaintiffs.                )



     DEFENDANTS’ DAUBERT MOTION TO EXCLUDE THE EXPERT REPORT AND
      TESTIMONY OF GARY BOWERS AND PLAINTIFF CHRISTOPHER JARVIS


        COMES NOW the Defendants, TaylorChandler, LLC, T. Britt Taylor, Norman Chandler,

and James R. Johnson (collectively, the “Defendants”), by and through the undersigned counsel,

and file this their Daubert motion to exclude the expert report and testimony of Gary Bowers and

Plaintiff Christopher Jarvis. In support thereof, Defendants state as follows:

                                         INTRODUCTION

        Defendants previously filed a Motion to Strike Plaintiff’s Expert Disclosure and Exclude

Plaintiff’s Expert Witnesses and Brief in Support Thereof on February 19, 2019. (Doc. 57).

Defendants incorporate all facts and arguments found therein to support this Motion and supply

this supplemental argument.

                                           ARGUMENT

        The Eleventh Circuit requires district courts to engage in a “rigorous three-part inquiry that

considers whether an expert:
                                             Page 1 of 7
      Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 2 of 7




       “(1) … is qualified to testify competently regarding the matters he intends to
       address; (2) the methodology by which the expert reaches his conclusions is
       sufficiently reliable as determined by the sort of inquiry mandated in Daubert; and
       (3) the testimony assists the trier of fact, through the application of scientific,
       technical, or specialized expertise, to understand the evidence or to determine a fact
       in issue.”

Nicholson v. Pickett, No. 1:13-CV-322-WKW, 2016 WL 854370, at *4 (M.D. Ala. Mar. 4, 2016)

(quoting U.S. v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004)). The burden to establish each of

these prongs rests with the proponent of the expert. See Nicholson, 2016 WL 854370, at *4. In

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 151 (1999), the U.S. Supreme Court held that

Daubert’s principles apply equally to “experience-based” experts whose methodologies do not rely

on traditional “scientific principles.” However, “[s]ometimes the specific Daubert factors will aid

in determining reliability; sometimes other questions may be more useful.” U.S. v. Frazier, 387

F.3d 1244, 1262 (11th Cir. 2004). District courts are therefore given “considerable leeway” in

deciding “how to go about determining whether particular expert testimony is reliable.” Id.

       I.      The Expert Report and Testimony of Gary Bowers Should Be Excluded

       Plaintiff proffered Gary Bowers as an expert witness to “opine on Mr. Jarvis’ damages in

this matter.” (Rule 26(a)(2) Disclosure of Expert Testimony of Plaintiff Christopher Jarvis at p. 2,

attached as Exhibit A). Defendants previously briefed this issue in Doc. 57 and merely seek to

supplement to include Mr. Bowers’ testimony regarding his analysis as to Mr. Jarvis’ 2017 salary

and bonus. Previously, Defendants argued that Mr. Bowers failed to take into account that the 2017

salary was merely a continuation of the 2016 salary and that the continued payment of the salary

was a mere act of generosity on the Defendants’ part since he was entitled to no salary.

       As background, Mr. Bowers began his analysis as to 2017 salary by pointing out that Mr.

Jarvis was to be paid $833.33 per EOC, provided there are at least 36 captives. (Gary Bowers

Expert Report at p. 10, attached as Exhibit B). Mr. Bowers’ probative analysis to verify that there

                                            Page 2 of 7
      Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 3 of 7




were 16 EOCs based on Mr. Jarvis’ statements was to take Mr. Jarvis’ overall paid salary of

$16,032 and divide this number 833.33. This resulted in a number 16.08776 which he held was

consistent with Mr. Jarvis’ statement. (Ex. B). In his deposition, Mr. Bowers admitted he

completely overlooked the fact that Mr. Jarvis was paid the same amount of money from the

beginning of his employment in 2016, when he was guaranteed, $15,000 per month, until he was

terminated in May 2017. (Deposition of Gary Bowers, 74-84 attached as Exhibit C).

       II.     The Expert Report and Testimony of Christopher Jarvis Should Be Excluded

       Plaintiff identified Mr. Jarvis as a Rule 26(a)(2)(C) expert witness, which does not require

submission of a complete expert report complying with Fed. R. Civ. P. 26(a)(2). However, Plaintiff

is inappropriately attempting to utilize Rule 26(a)(2)(C) as a tool to have himself act as a retained

expert without meeting the requisite disclosure requirements for those experts. In reality, Mr.

Jarvis is an expert under Rule 26(a)(2)(B), and he should have prepared an expert report. His failure

to do so should exclude him as an expert witness.

       Rule 26(a)(2)(C) of the Federal Rules of Civil Procedure was specifically designed with

“physicians or other health care professionals” in mind. See Fed. R. Civ. P. 26(a)(2)(C) 2010

Advisory Committee Notes. The reasons are obvious. For example, a treating physician, who has

personal factual knowledge of an incident, may also need to provide expert testimony to further

explain his or her factual knowledge of an incident. Given the nature of such disclosures, Courts

typically require less detail than the report of traditionally retained experts. In fact, the Advisory

Committee Notes indicate: “Court must take care against requiring undue detail, keeping in mind

that these witnesses have not been specially retained and may not be as responsive to counsel as

those who have.” Fed. R. Civ. P. 26(a)(2)(C) 2010 Advisory Committee Notes.

       Usually when distinguishing between Rule 26(a)(2)(B) and (C) expert witnesses, the case

law focuses on treating physicians. Judge Carnes articulated the differences in a detailed analysis.
                                             Page 3 of 7
      Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 4 of 7




See Kondragunta v. Ace Doran Hauling & Rigging Co., 2013 WL 1189493 (N.D. Ga. Mar. 21,

2013). Judge Carnes explained that a “treating physician may be subject to Rule 26(a)(2)(C) as to

portions of his or her testimony and may be deemed a retained or specially employed expert who

is subject to Rule 26(a)(2)(B) as to other portions.” Relying on a first impression case from the

Ninth Circuit, the court acknowledged that “a treating physician is only exempt from Rule

26(a)(2)(B)'s written report requirement to the extent that his opinions were formed during the

course of treatment.” Id. at *11. (citation omitted). The court continued, explaining “when a

treating physician morphs into a witness hired to render expert opinions that go beyond the usual

scope of a treating doctor's testimony, the proponent of the testimony must [provide a written Rule

26(a)(2)(B) report].” Id. at *11 (citation omitted). Finally, Judge Carnes concluded that “if a

physician's opinion regarding causation or any other matter was formed and based on observations

made during the course of treatment, then no Subsection B report is required.” Id. at *12. But if

“the physician's opinion was based on facts gathered outside the course of treatment, or if the

physician's testimony will involve the use of hypotheticals, then a full [S]ubsection B report will

be required.” Id.

       The Expert Disclosure of Mr. Jarvis submitted by Plaintiff is fatally deficient, as he fails to

include any facts to support the disclosure, and he does not offer opinions on many of the areas he

proposed to offer expert testimony. Plaintiff declares that he will be presenting evidence under

Fed. R. Civ. P. 26(a)(2)(C). A witness so designated is required to (1) state “the subject matter on

which the witness is expected to present evidence” and (2) offer “a summary of the facts and

opinions to which the witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C).

       The designation of subject matter by Mr. Jarvis only satisfies one requirement under the

witness disclosure rule; he is required to provide an opinion and supporting facts as to each of the

proposed subjects. The Middle District recently addressed the standards of disclosure under Fed.
                                            Page 4 of 7
      Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 5 of 7




R. Civ. P. 26a)(2)(C) in Heard v. Town of Camp Hill and held that a party fails to meet those

standards when he does “little more than sketch out the broad contours of the subjects about which

his experts will testify.” 2017 WL 3622781, at *3-4 (M.D. Ala. Aug. 23, 2017). In Heard, the

Court noted that in a 20-page disclosure, Plaintiff failed to provide any opinion beyond the fact

that he would provide an opinion. What those opinions would be were not known or disclosed, nor

were any opinions linked to the facts on which they were based, as required by Rule 26(a)(2)(C).

Id. Plaintiffs designation suffers from the same deficiencies in that it lacks opinions, and to the

extent there is any opinion, it fails to identify the facts upon which the opinion is based.

       Mr. Jarvis’ deposition testimony was no more enlightening.

       Q.       Are you aware that you were disclosed as a party expert in this matter?

       A.      Yes.

       Q.    Okay. It says you will testify concerning the captive management industry.
       What should we expect you to testify regarding that topic?

       A.      I have no idea what questions what my attorney is going to ask me, but
       whatever he asks, I'm happy to answer based on my experience in the captive space
       dating back to 1995.

       Q.      Okay. And what facts will you base that on beyond your experience?

       A.      My experience, things that I've read, things that I've seen.

       Q.    What about for the best practices for the operation of effective captive
       management business?

       A.      Experience with my own companies and companies that I've worked with
       in the past, material that I've read, conferences that I've attended, interactions I've
       had with other professionals.

       Q.      Okay. It says that you're expected to testify that there was no 2016 revenue
       shortfall as that term is defined in the ownership interest purchase agreement. What
       facts do you base that on?

       A.      Base that on the financials. The financials of the firm, the knowledge of the
       clients, the understanding of the engagement letters, the annual fees, how the
       industry works, and I'm sure other things.
                                             Page 5 of 7
      Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 6 of 7




(Christopher Jarvis Deposition, 328:10-329:19 attached as Exhibit D). Mr. Jarvis was asked

additional questions during his deposition regarding the topics on which he expected to testify, yet

Mr. Jarvis failed to articulate any opinions that would meet the requirements of Rule 26(a)(2)(C).

(Ex. D, Jarvis Dep., 329:20-335:7).

       Plaintiff’s designation of himself as a Rule 26(a)(2)(C) expert witness is not only deficient,

but also inappropriate. The Rule simply is not contemplated to be used for witnesses like Mr. Jarvis

and the opinions he seeks to offer. Mr. Jarvis is actually an expert under Rule 26(a)(2)(B), and was

required to prepare a proper expert report.

                                         CONCLUSION

       For this and the other foregoing reasons articulated in Document 57, Defendants request

that this Court grant their motion to exclude the expert report and testimony of Mr. Bowers and

Mr. Jarvis from this proceeding.

       Respectfully submitted this 12th day of November, 2019.


                                               /s/ Royal C. Dumas
                                               Royal C. Dumas (ASB-1404-R60D)
                                               J. Evans Bailey (ASB-9995-J61B)
                                               Attorney for Defendants




OF COUNSEL:
RUSHTON, STAKELY,
 JOHNSTON & GARRETT, P.A.
184 Commerce Street
Montgomery, Alabama 36104
(334) 206-3114
(334) 481-0848 (fax)
Email: rcd@rushtonstakely.com
       ebailey@rushtonstakely.com



                                              Page 6 of 7
      Case 2:17-cv-00396-ALB-JTA Document 145 Filed 11/12/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of November, 2019, I electronically filed the above
and foregoing document via CM/ECF system which will send notification of such filing to the
following electronically:

Timothy Cleveland, Esq.
Kevin Terrazas, Esq.
CLEVELAND TERRAZAS PLLC
4611 Bee Cave Road, Suite 306B
Austin, Texas 78746
Email: tcleveland@clevelandterrazas.com
       kterrazas@clevelandterrazas.com

Marcus Maples, Esq.
BAKER, DONELSON, BEARMAN,
 CALDWELL & BERKOWITZ, P.C.
420 North 20 Street
Wells Fargo Tower
Birmingham, Alabama 35203
Email: mmaples@bakerdonelson.com



                                                           /s/ Royal C. Dumas
                                                           OF COUNSEL




                                          Page 7 of 7
